

	

		II

		109th CONGRESS

		1st Session

		S. 1781

		IN THE SENATE OF THE UNITED STATES

		

			September 28, 2005

			Mr. Hatch introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to allow full

		  expensing for the cost of qualified refinery property in the year in which the

		  property is placed in service, and to classify petroleum refining property as

		  5-year property for purposes of depreciation.

	

	

		1.Short titleThis Act may be cited as the

			 Refinery Investment Tax Assistance Act

			 of 2005.

		2.Full expensing for

			 qualified refinery property

			(a)In

			 generalSubsection (a) of

			 section 179C of the Internal Revenue Code of 1986, as added by section 1323 of

			 the Energy Policy Act of 2005, is amended by striking 50 percent

			 of.

			(b)Effective

			 dateThe amendment made by subsection (a) shall take effect as if

			 included in section 1323 of the Energy Policy Act of 2005.

			3.Petroleum

			 refining property treated as 5-year property

			(a)In

			 generalSubparagraph (B) of section 168(e)(3) of the Internal

			 Revenue Code of 1986 (relating to 5-year property) is amended by striking

			 and at the end of clause (v), by striking the period at the end

			 of clause (vi) and inserting , and, and by adding at the end the

			 following new clause:

				

					(vii)any petroleum

				refining

				property.

					.

			(b)Petroleum

			 refining propertySection 168(i) of such Code is amended by

			 adding at the end the following new paragraph:

				

					(18)Petroleum

				refining property

						(A)In

				generalThe term petroleum refining property means

				any asset for petroleum refining, including assets used for the distillation,

				fractionation, and catalytic cracking of crude petroleum into gasoline and its

				other components.

						(B)Asset must meet

				environmental lawsSuch term shall not include any property which

				does not meet all applicable environmental laws in effect on the date such

				property was placed in service. For purposes of the preceding sentence, a

				waiver under the Clean Air Act shall not be taken into account in determining

				whether the applicable environmental laws have been met.

						(C)Special rule

				for mergers and acquisitionsSuch term shall not include any

				property with respect to which a deduction was taken under subsection (e)(3)(B)

				by any other taxpayer in any preceding

				year.

						.

			(c)Effective

			 date

				(1)In

			 generalThe amendments made by this section shall apply to

			 property placed in service after the date of the enactment of this Act.

				(2)ExceptionThe

			 amendments made by this section shall not apply to any property with respect to

			 which the taxpayer has entered into a binding contract for the construction

			 thereof on or before the date of the enactment of this Act.

				

